



COURT OF APPEAL FOR ONTARIO

CITATION:
Guindon v. Dolson, 2013
    ONCA 43

DATE: 20130125

DOCKET: C55416

Goudge, Epstein and Tulloch JJ.A.

BETWEEN

Robert Guindon and Normc Developers Inc.

Plaintiff (Appellants)

and

David W. Dolson

Defendant (Respondent)

Graydon Sheppard, for the appellant

James H. Bennett, for the respondent

Heard: January 21, 2013

On appeal from the judgment of Justice Clayton Conlan of
    the Superior Court of Justice, dated March 27, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge made two clear findings of fact that are sufficient to
    dispose of this appeal.

[2]

First, he found that the respondent discussed with the appellant his
    concerns about New Day taking title to the property but not being bound by the
    joint venture agreement.

[3]

Second, he found that the appellant instructed the respondent to proceed
    with the transfer as signed by the appellant, without going beyond those
    instructions to arrange that it be to New Day as a nominee and without altering
    the joint venture agreement.

[4]

In our view, parts of the respondents evidence provide sufficient
    support for these findings that they cannot be said to constitute palpable and
    overriding errors.

[5]

In short, the respondent cautioned the appellant about the problem, but
    was instructed to proceed in any event. Mr. Sheppard candidly acknowledges that
    if these are the circumstances he cannot succeed.

[6]

We agree. Thus given these findings the appeal must be dismissed.

[7]

Partial indemnity costs to the respondent fixed at $10,000 in full.


